

113 HR 3577 IH: To establish the Commission on Health Care Savings through Innovative Wireless Technologies.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3577IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Peters of California (for himself, Ms. Speier, Mr. Honda, Mr. Vargas, Mr. Swalwell of California, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Commission on Health Care Savings through Innovative Wireless Technologies.1.EstablishmentThere is established in the legislative branch a commission to be known as the Commission on Health Care Savings through Innovative Wireless Technologies (in this Act referred to as the Commission).2.Duties of CommissionThe duties of the Commission shall be the following:(1)Examine the cost savings to the United States health care system, if any, that can be achieved by increasing the use of wireless health information technologies (including technologies related to digital health, mobile health (mHealth), telehealth, telemedicine, e-Care, remote patient monitoring, and the collection of patient-generated health data) by patients, caregivers, and health care providers.(2)Examine existing scientific research studying the medical effectiveness of wireless health information technologies that deliver health care.(3)Examine existing payment models and incentive payment programs that provide Federal financial reimbursement or funding for the use of wireless health information technologies.(4)Examine options for Congress and for appropriate Federal agencies to incentivize and promote innovation and technological advancements in the area of wireless health information technologies.(5)Examine barriers to marketplace entry, whether technical or systemic, that impede efforts by persons and entities to develop new wireless health information technologies and to improve existing wireless health information technologies.(6)Identify appropriate situations for the integration of wireless health information technologies into Federal health care programs, and recommend methods for integrating such technologies into such programs.(7)Develop a proposal based on the findings of its examinations under this section for the establishment, implementation, and financing of a comprehensive program to encourage the further integration of wireless health information technologies into existing Federal health care programs.(8)Develop cost estimate approaches that the Congressional Budget Office can consider utilizing in order to more accurately assess the cost savings that the Federal Government can achieve by increasing the use of wireless health information technologies by patients, caregivers, and health care providers in the United States.3.Membership(a)Number and appointmentThe Commission shall be composed of 19 individuals (such as the individuals described in subsection (b)) who have demonstrated experience or expertise with respect to wireless health information technologies and that are appointed not later than 45 days after the date of the enactment of this Act as follows:(1)Three members appointed by the President.(2)Two members appointed by the Speaker of the House of Representatives.(3)Two members appointed by the minority leader of the House of Representatives.(4)Two members appointed by the majority leader of the Senate.(5)Two members appointed by the minority leader of the Senate.(6)Four members appointed by the Secretary of Health and Human Services.(7)Four members appointed by the Chairman of the Federal Communications Commission.(b)Examples of individualsFor purposes of subsection (a), individuals described in this subsection are—(1)representatives of—(A)health care providers;(B)group health plans, health insurance coverage offered in the group or individual market, and other third-party payers;(C)health information technology vendors;(D)small businesses or startup companies in the wireless health information technologies industry;(E)major research and academic institutions; and(F)patient advocacy groups;(2)health care professionals;(3)venture capital investors; and(4)individuals who have received health care treatment that included the use of wireless health information technologies and caregivers of such individuals.(c)Prohibition on Federal officers, employees, and Members of Congress serving as membersNo members appointed under subsection (a) may be officers or employees of the Federal Government or Members of Congress.(d)TermsEach member shall be appointed for the life of the Commission.(e)Basic pay and travel expensesMembers shall serve without pay and without receipt of travel expenses.(f)QuorumNine members of the Commission shall constitute a quorum but a lesser number may hold hearings.(g)ChairpersonThe Chairperson of the Commission shall be elected by the members.(h)MeetingsThe Commission shall meet at the call of the Chairperson and may not meet fewer than nine times.4.Director and staff of Commission; experts and consultants(a)DirectorThe Commission shall have a Director who shall be appointed by the Commission to the extent or in the amounts provided in advance in appropriation Acts, the Director shall be paid at the rate of basic pay for level 4 of the Executive Schedule.(b)StaffThe Commission may appoint personnel as it considers appropriate.(c)Applicability of certain civil service lawsThe Director and staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.(d)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(e)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.5.Powers of Commission(a)Hearings and sessionsSubject to rules prescribed by the Commission, the Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.(c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission.(d)Gifts, bequests, and devisesTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in the Treasury and shall be available for disbursement upon order of the Commission.(e)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(f)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.(g)Contract authorityTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may contract with and compensate government and private agencies or persons for services, without regard to section 3709 of the Revised Statutes (41 U.S.C. 5).6.Reports(a)Interim reportsThe Commission shall submit to the President, the Congress, and such agencies as the Commission determines to be appropriate an interim report not later than 9 months after the final member is appointed to the Commission and such other interim reports as the Commission considers appropriate.(b)Final reportThe Commission shall transmit a final report to the President, the Congress, and such agencies as the Commission determines to be appropriate not later than 18 months after the final member is appointed to the Commission. The final report shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for legislation and administrative actions the Commission considers appropriate.7.TerminationThe Commission shall terminate on the date that is 60 days after submitting its final report pursuant to section 6(b).